DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 12/29/2021. As directed by the amendment: claims 3 and 12 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 3-17 are presently pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: wherein the catheter is reversibly attached to the pump.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “removing the pump from the catheter while the catheter remains within the peritoneum” however the disclosure fails to disclose such limitation. The examiner is unable to find 
Claim 12 recites “wherein the catheter… is further configured for detachment from the pump while remaining implanted within the subject” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Santini, JR. et al. (US Publication 2008/0015494 A1).
Regarding claim 12, Newhouse discloses an infusion delivery apparatus (Fig. 1), comprising: 
a pump (44) configured for placement along an external surface of a subject (Fig. 1); 
(44) fluidly coupled to the pump (Fig. 1); 
a catheter (46) defining an infusion lumen (Interior of 46), 
wherein the catheter is configured for implantation within the subject when fluidly coupled to the externally located pump (Fig. 1), and 
wherein a distal end of the catheter is configured for positioning within a peritoneal space of the subject such that insulin is infused from the reservoir and into the peritoneal space via the pump (Figs. 1-2, Col 3, lines 27-39).  
Newhouse is silent regarding
wherein the catheter is reversibly attached to the pump,
wherein the catheter is further configured for detachment from the pump while remaining implanted within the subject.
Santini teaches wherein a catheter is reversibly attached to a pump (Paragraph [0061]).
It would have been obvious to one of ordinary skill in the art to have modified the catheter of Newhouse to incorporate the teachings of Santini to incorporate being reversibly attached to the pump in order to allow for replacement without having to replace the pump at the same time (Paragraph [0061]). The modification of Newhouse in view of Santini would teach wherein the catheter is further configured for detachment from the pump while remaining implanted within the subject (The catheter of Newhouse was modified to be reversibly attached to the pump, as taught by Santini, therefore the catheter of Newhouse is perfectly capable of detachment from the pump while remaining implanted within the subject).
Regarding claim 14, Newhouse in view of Santini disclose the apparatus of claim 12 wherein the pump is configured to flush the lumen of the catheter with a fluid (Col 3, lines 27-39, Newhouse).  
Regarding claim 15, Newhouse in view of Santini disclose the apparatus of claim 14 wherein the pump is configured to flush the lumen of the catheter intermittently (Col 3, lines 27-39, Newhouse).  
Regarding claim 16, Newhouse in view of Santini disclose the apparatus of claim 14 wherein the pump is configured to flush the lumen of the catheter automatically (Col 3, lines 27-39, Newhouse)
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Santini, JR. et al. (US Publication 2008/0015494 A1) further in view of Moncrief et al. (US Patent 5,057,075 A).
Regarding claim 13, Newhouse in view of Santini disclose the apparatus of claim 12, but are silent regarding further comprising one or more tissue in-growth cuffs attached to an exterior surface of the catheter for attachment to a tissue site within an abdominal wall.  
Moncrief teaches an infusion delivery apparatus (Figs. 1-4), comprising: 
one or more tissue in-growth cuffs (2, 24) attached to an exterior surface of a catheter (1, Fig. 1) to a tissue site within an abdominal wall of the subject (Fig. 3).
It would have been obvious to one of ordinary skill in the art to have modified the insertion of the apparatus of Newhouse in view of Santini to incorporate the teachings of Moncrief to incorporate one or more tissue in-growth cuffs attached to an exterior surface of the catheter for attachment to a tissue site within an abdominal wall in order to create a bacteriological barrier and substantially and significantly reduce peritoneal leakage (Col 7, lines 37-44).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Santini, JR. et al. (US Publication 2008/0015494 A1) further in view of Siposs (US Patent 4,398,908 A).
Regarding claim 17, Newhouse in view of Santini disclose the apparatus of claim 12, but are silent regarding wherein the reservoir is refilled intermittently.
Siposs teaches an insulin delivery system (Fig. 2),
wherein the reservoir is refilled intermittently (Claim 8).
It would have been obvious to one of ordinary skill in the art to have modified the reservoir of Newhouse to incorporate the teachings of Siposs to incorporate being refilled intermittently in order to refill the reservoir (Claim 8), which would allow for additional delivery of insulin.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Newhouse et al. in view of Santini, JR. et al. do not teach the limitation recited in claim 12 “wherein the catheter is further configured for detachment from the , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments, see page 3, filed 12/29/2021, with respect to the rejection(s) of claim(s) 3-11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG-VAN N TRINH/Examiner, Art Unit 3783         

/BRANDY S LEE/Primary Examiner, Art Unit 3783